Case: 15-11677    Date Filed: 10/11/2016   Page: 1 of 8


                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-11677
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 2:14-cr-00135-KD-N-16

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                     versus


TAKASHA STEVENSON,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (October 11, 2016)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Takasha Stevenson appeals her conviction for conspiracy to commit money

laundering pursuant to 18 U.S.C. § 1956(h) (2012). Stevenson argues that there
               Case: 15-11677     Date Filed: 10/11/2016    Page: 2 of 8


was insufficient evidence supporting her conviction. She also argues that the

district court’s jury instructions regarding the definitions of money laundering

were plainly erroneous.

                                           I.

      In a ruling on a motion for judgment of acquittal, we must determine

“whether there is substantial evidence from which a jury could reasonable find the

defendant[] guilty beyond a reasonable doubt.” United States v. Gregory, 730 F.2d
692, 706 (11th Cir. 1984). We review the sufficiency of the evidence de novo,

viewing the evidence in the light most favorable to the government and making all

reasonable inferences and credibility choices in the government’s favor. United

States v. Edouard, 485 F.3d 1324, 1349 (11th Cir. 2007).

      “The jury gets to make any credibility choices, and we will assume that they

made them all in the way that supports the verdict.” United States v. Thompson,

473 F.3d 1137, 1142 (11th Cir. 2006). A defendant who chooses to testify runs the

risk that the jury, if it does not find the testimony credible, might conclude that its

opposite is true. United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995). The

jury is free to choose between or among the reasonable conclusions to be drawn

from the evidence presented at trial, and the court must accept all reasonable

inferences and credibility determinations made by the jury. United States v.

Molina, 443 F.3d 824, 828 (11th Cir. 2006).


                                           2
              Case: 15-11677     Date Filed: 10/11/2016   Page: 3 of 8


      To obtain a conviction for conspiracy to launder money, the government

must prove beyond a reasonable doubt that (1) two or more persons agreed to

launder money and (2) the defendant, knowing the unlawful plan, voluntarily

joined the conspiracy to launder money. United States v. Martinelli, 454 F.3d
1300, 1310 (11th Cir. 2006). The existence of an agreement may be proven by

circumstantial evidence, including inferences from the conduct of the alleged

participants or from circumstantial evidence of a scheme. United States v. Azmat,

805 F.3d 1018, 1037 (11th Cir. 2015), cert. denied, — U.S. —,136 S. Ct. 2012

(2016). The government may establish knowledge of an illegal agreement by

showing that the defendant knew the essential object of the conspiracy. Id. A

central aspect of a money laundering conspiracy charge is that the defendant knew

that the funds involved in the transactions represented the proceeds of unlawful

activity. See United States v. Awan, 966 F.2d 1415, 1434 (11th Cir. 1992).

      To obtain a conviction for the substantive offense of money laundering

under 18 U.S.C. § 1956, the government must prove that (1) the defendant

conducted or attempted to conduct a financial transaction; (2) the transaction

involved the proceeds of an unlawful activity; (3) the defendant knew the proceeds

were from some form of illegal activity; and (4) either (a) the defendant engaged in

the financial transaction with the intent to promote the carrying on of a specified

unlawful activity, or (b) the defendant engaged in the financial transaction


                                          3
                Case: 15-11677        Date Filed: 10/11/2016       Page: 4 of 8


knowing that the transaction was designed in whole or in part to conceal or

disguise the nature, location, source, ownership, or the control of the proceeds. 18

U.S.C. § 1956(a)(1)(A)(i), (B)(i).

       Here, there was sufficient evidence from which the jury could reasonably

conclude that Stevenson knowingly and voluntarily joined a money laundering

scheme. Witnesses testified that Stevenson delivered drugs, stored drugs, stored

the cash proceeds of drug sales, and wired money for drug payments.1 Stevenson

testified that she knew of Wesley Tubbs’ prior drug-related convictions. The

government produced evidence of cash transfers into Stevenson’s account and

expert testimony that the pattern of transfers and withdrawals was indicative of the

movement of drug proceeds. Additionally, Stevenson’s own testimony that she did

not know that the money transferred into her account was the proceeds of drug

trafficking could support the jury’s conclusion that she did know this. See Brown¸
53 F.3d at 314. There was also testimony that Stevenson asked Tubbs for money.

Drawing all inferences in favor of the government, the jury could conclude beyond

a reasonable doubt that there existed an agreement to launder money — i.e. that

Tubbs and his associates agreed to pay drug trafficking proceeds to Stevenson in




1
  Stevenson’s argument that the trial judge mentioned at sentencing that she found all but one of
the government’s lay witnesses not to be credible is unavailing. Credibility determinations are
for the jury. See Thompson, 473 F.3d at 1142.
                                                4
                 Case: 15-11677        Date Filed: 10/11/2016        Page: 5 of 8


order to assure her continued cooperation or to conceal their source — and that

Stevenson knowingly and voluntarily joined that agreement.

                                                 II.

       Jury instructions that are challenged for the first time on appeal are reviewed

for plain error. United States v. Felts, 579 F.3d 1341, 1343 (11th Cir. 2009) (per

curiam). 2 Under the “plain error” standard, the defendant must demonstrate that

(1) an error occurred, (2) the error was plain, and (3) the error affected substantial

rights. Id. at 344. For an error to be plain, it must be one that is obvious and clear

under current law. United States v. Dortch, 696 F.3d 1104, 1112 (11th Cir. 2012).

An error is not obvious and clear when no Supreme Court decision squarely

supports the defendant’s argument, “other circuits . . . are split” regarding the

resolution of the argument, and we have never resolved the issue. Id.

       “A district judge is vested with broad discretion in formulating a jury charge

so long as the charge as a whole accurately reflects the law and the facts.” Felts,
579 F.3d at 1344 n.1. A conviction will not be reversed on the basis of an

improper jury charge unless “the issues of law were presented inaccurately, the

charge included crimes not in the indictment, or the charge improperly guided the



2
  Stevenson relies on language taken from Neder v. United States, 527 U.S. 1, 119 S. Ct. 1827
(1999), to assert that a jury instruction omitting an element of the offense is subject to “harmless
error” review. This is incorrect. In Neder, the defendant had timely objected to the jury
instruction. See id., 527 U.S at 6, 119 S. Ct. at 1832. Where no objection is made to a jury
instruction at trial, plain error review applies. See Felts, 579 F.3d at 1343.
                                                 5
               Case: 15-11677     Date Filed: 10/11/2016    Page: 6 of 8


jury in such a substantial way as to violate due process.” Id. (quoting United States

v. Turner, 871 F.2d 1574, 1578 (11th Cir. 1993) (citations omitted)).

      When a party “induces or invites” the district court into making an error, the

doctrine of invited error precludes the party from seeking review of that error on

appeal. United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009) (quoting

United States v. Stone, 139 F.3d 822, 838 (11th Cir. 1998) (per curiam)). Merely

failing to object to the jury instructions does not trigger the doctrine of invited

error. Dortch, 696 F.3d at 1112.

      Stevenson alleges three inadequacies in the jury instruction: First, the jury

instructions did not further define the term “with the intent to promote the carrying

on of specified lawful activity.” Second, the jury instructions did not define

“concealment.” Third, the jury instructions did not define the term “proceeds.”

      The doctrine of invited error bars Stevenson from challenging the jury

instructions on the basis of their failure to define “proceeds.” A mere failure to

object to a jury instruction does not trigger the doctrine. See Dortch, 696 F.3d at

1112. But when a defendant specifically agrees to a particular instruction, the

doctrine of invited error applies. See United States v. Fulford, 267 F.3d 1241,

1247 (11th Cir. 2001) (holding that defendant was barred from challenging specific

supplemental jury instruction when the defendant’s counsel had stated “the

instruction is acceptable to us”). Here, the trial judge explicitly asked Stevenson’s


                                           6
                Case: 15-11677        Date Filed: 10/11/2016       Page: 7 of 8


counsel whether he wanted to include the very definition (of “proceeds”) whose

omission is now alleged to be error, and he declined. Because Stevenson invited

any error with regard to the omission of this definition, she cannot challenge it on

appeal. 3

       The district court’s omission of definitions of “concealment” and “with the

intent to promote the carrying on of specified unlawful activity” was not plain

error.4 Assuming, for the sake of argument, that the omission was erroneous,

Stevenson must show that the error was plain — that is, it is obvious and clear


3
  Even if the doctrine of invited error did not apply to bar Stevenson’s challenge to the omission
of a definition of “proceeds” from the jury instructions, Stevenson’s challenge would fail
because any error was not plain. Stevenson argues that, in United States v. Santos, 553 U.S. 507,
128 S. Ct. 2020 (2008), the Supreme Court defined “proceeds” to mean profits, rather than
receipts. Id., 553 U.S. 513, 128 S. Ct. 2025 (plurality opinion). But the Santos holding is
controlled by Justice Stevens’ concurrence in the judgment, which limited the definition of
proceeds to gambling operations, see id., 553 U.S. 528, 128 S. Ct. 2033–34 (opinions of Stevens,
J.), and strongly suggested that “proceeds” should mean revenues in cases involving sales of
contraband. See id., 553 U.S.525–26, 128 S. Ct. 2031–32. We have consistently read Santos as
applying only to cases involving gambling operations. See United States v. Jennings, 599 F.3d
1241, 1252 (11th Cir. 2010) (“The narrow holding in Santos, at most, was that the gross receipts
of an unlicensed gambling operation were not ‘proceeds’ under section 1956.”) (quoting United
States v. Demarest, 570 F.3d 1232, 1242 (11th Cir. 2009)). Further, we note that because
Stevenson was charged with conspiracy to launder money rather than with the substantive
offense, the government was not required to prove the actual nature of the money transferred.
Thus, the omission of a definition of “proceeds” did not constitute plain error.
4
  The government argues that Stevenson’s challenges to the omission of these definitions are also
barred by the doctrine of invited error. This is incorrect. Stevenson’s counsel was asked if he
had any objections to the jury instructions in toto, to which he responded in the negative (with
one exception not relevant here). This cannot be said to have induced the district court into
making the errors that Stevenson now alleges. Rather, Stevenson’s statement that she had no
objections to the jury instruction should be considered a failure to object. See Dortch, 696 F.3d
at 1112; see also United States v. Fuentes, 537 F. App’x 921, 926 (11th Cir. 2013) (unpub.)
(rejecting argument that defendant invited error by failing to object when asked if parties were
“satisfied with the reading of the instructions”).


                                                7
                 Case: 15-11677       Date Filed: 10/11/2016       Page: 8 of 8


under current law. See Dortch, 696 F.3d at 1112. An error is not plain if no

Supreme Court precedent squarely supports the defendant’s argument, “other

circuits . . . are split,” and we have not resolved the issue. See id. Stevenson has

cited no case to support her position that the omission of these definitions was

erroneous, and we can find none. Accordingly, the omission does not constitute

plain error. 5

       Stevenson invited any error with regard to the district court’s omission of

further definition of the term “proceeds” and any error involving omission of the

other definitions was not plain error. We affirm.

       AFFIRMED.




5
  The omission of the definitions, even if erroneous, does not meet the high bar of plain error.
Stevenson provides little explanation of how further clarification of these terms would have
affected the jury’s verdict. The omitted definition of “with the intent to promote the carrying on
of specified unlawful activity” reads “the Defendant must have [conducted] [attempted to
conduct] the financial transaction for the purpose of making easier or helping to bring about the
‘specified unlawful activity’ as just defined.” Eleventh Circuit Pattern Jury Instructions
(Criminal Cases) 74.1 (2016). The omitted definition — essentially, informing the jury that
“intent” means “purpose” and “promote” means “make easier or help” — is similar to the
language that the court included in the jury instruction and does not omit any element of the
money laundering offense. The pattern jury instructions do not include further definition of
“concealment,” and Stevenson does not suggest an alternative formulation. See id. 74.2.
Regardless, we are satisfied that the failure to further define this term did not amount to plain
error. The omission of the definitions of “concealment” and “intent to promote” was not plain
error.
                                                8